Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-15 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 line 4 refers to “a plurality of data lines”. It is unclear if this is the same plurality of data lines referred to previously in lines 2- 3 or a separate set of plural data lines. Further, line 7 refers to “a plurality of gate lines”. It is unclear if this is the same plurality of gate lines referred to previously in line 3 or a separate set of plural gate lines. Appropriate correction is required. 
Further depending claims not mentioned inherit the deficiencies of their respective base claims and are rejected under similar rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pyun et al. (U.S. Patent Application 20130201174 A1, hereinafter “Pyun”) in view of Nitta et al. (U.S. Patent Application Publication 20060176261 A1, hereinafter “Nitta”).

Regarding Claim 1, Pyun teaches a display device (par 0025 Fig 1 display 100), comprising: 
a display panel (par 0025 Fig 1 display panel 110) including a plurality of data lines (par 0026 Fig 1 data lines DL1-DLm), a plurality of gate lines (par 0026 Fig 1 gate lines GL1-GLn), and a plurality of sub pixels (par 0025 Fig 1 sub-pixels PX); 
a data driving circuit (par 0025 Fig 1 data driver 130) configured to supply image data 

a level shifter (par 0025 Fig 1 level shifter 142) configured to supply the gate driving circuit with a plurality of clock signals (par 0030 Fig 1 CKV1, CKV2 to gate driver 144) for generating the gate signals (par 0031 gate driver 144 drives the gate lines GL1 to GLn in response to the second control signal CONT2 from the timing controller 120 and the first and second clock signals CKV1 and CKV2 from the level shifter 140); and 
a reference signal generation circuit (Fig 4 par 0030 reference signal CPV1, CPV2 generation portion of timing controller 120) configured to supply the level shifter with a first reference signal (par 0033 first gate pulse signal CPV2) and a second reference signal (par 0033 second gate pulse signal CPV1) for generating the plurality of clock signals (par 0033 after receiving a first gate pulse signal CPV2 and a second gate pulse signal CPV1 from the reference signal CPV2, CPV1 generation portion of timing controller 120, level shifter 142 outputs a first gate clock signal CKV1 and a second gate clock signal CKV2), 
wherein a turn-on level period of a gate signal for an n-th gate line includes an overlap period that overlaps a turn-on level period of a gate signal for an (n-1)th gate line (par 0032 Fig 4 first half of turn-on level period of GL2 comprises an overlap period that overlaps a turn-on level period of GL1; gate lines are driven such that an earlier half period during which the gate-on voltage VON is applied to GLn is overlapped with a later half period during which the gate-on voltage is applied to GL(n-1)), and a non-overlap period that does not overlap the turn-on level period of the gate signal for the (n-1)th gate line (par 0032 Fig 4 second half of turn-on level period of GL2 comprises a non-overlap period that does not overlap a turn-on level period of GL1), and 
the level shifter modulates a pulse width of a clock signal (Fig 4 par 0050 the level shifter modulates at least the pulse width of CPV1) corresponding to the gate signal for the n-th gate line among the plurality of clock signals (Fig 4 par 0050 pulse width of CPV1 corresponding to GLj is modulated), such that a magnitude of the gate signal for the n-th gate line in the non-overlap period is smaller than a magnitude of the gate signal for the n-th gate line in the overlap period (see annotated Fig 4 excerpt below, a magnitude of the gate signal for the GLj gate line in the non-overlap [NOL] period is smaller than a magnitude of the gate signal for the GLj gate line in the overlap [OL] period).

    PNG
    media_image1.png
    673
    693
    media_image1.png
    Greyscale

However, Pyun appears not to expressly teach a data driving circuit configured to supply image data and fake data to the plurality of data lines.
Nitta teaches a similar display device with overlapping gate line drive with the data driving circuit configured to supply image data and fake data to the plurality of data lines (Figs. 4 and 5 par 0081 the image based on the video data is generated in the pixel array in the former half (the first field) of the frame period, and the image formed in the first field is masked, in a sense, by the blanking data in the latter half (the second field)).
It would have been obvious to one of ordinary skill in the art to modify the display device of Pyun to include the fake data insertion of Nitta because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the display device of Pyun as modified by the fake data insertion of Nitta can yield a predictable result of reducing the blurring of animated images generated on the screen (Nitta par 0091). Thus, a person of ordinary skill would have appreciated including in the display device of Pyun the ability to use the fake data insertion of Nitta since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 2, Pyun as modified teaches the display device of claim 1, wherein the reference signal generation circuit adjusts a pulse width of the second reference signal to less than a predetermined reference pulse width, or equal to or greater than the predetermined reference pulse width (Pyun Fig 4 par 0050 CS3 is a predetermined pulse width, and the second reference signal CPV1 pulse width is adjusted by the reference signal generation circuit in certain periods to CS1 and CS2 (less than CS3), to CS3 (equal to CS3), or to CS4 (greater than CS3)), and 
the level shifter modulates the pulse width of the clock signal when the pulse width of the second reference signal is equal to or greater than the predetermined reference pulse width (Pyun Fig 4 par 0050 CS3 is a predetermined pulse width, and when the second reference signal CPV1 pulse width is adjusted by the reference signal generation circuit to CS4 (greater than CS3), the level shifter modulates the pulse width of the clock signal, Fig 5D par 0058).

Regarding Claim 11, Pyun teaches a method for driving a display device (par 0025 Fig 1 display 100) including a display panel (par 0025 Fig 1 display panel 110) having a plurality of data lines (par 0026 Fig 1 data lines DL1-DLm), a plurality of gate lines (par 0026 Fig 1 gate lines GL1-GLn), and a plurality of sub pixels (par 0025 Fig 1 sub-pixels PX), the method comprising: 
supplying image data 
supplying a level shifter (par 0025 Fig 1 level shifter 142) with a first reference signal (par 0033 first gate pulse signal CPV1) and a second reference signal (par 0033 second gate pulse signal CPV2) for generating a plurality of clock signals (par 0033 after receiving a first gate pulse signal CPV1 and a second gate pulse signal CPV2 from the reference signal CPV1, CPV2 generation portion of timing controller 120, level shifter 142 outputs a first gate clock signal CKV1 and a second gate clock signal CKV2); and 
supplying a gate driving circuit (par 0025 Fig 1 gate driver 144) with the plurality of clock signals (par 0030 Fig 1 CKV1, CKV2 to gate driver 144) for generating gate signals supplied to the plurality of gate lines (par 0031 gate driver 144 drives the gate lines GL1 to GLn in response to the second control signal CONT2 from the timing controller 120 and the first and second clock signals CKV1 and CKV2 from the level shifter 140); 
wherein a turn-on level period of a gate signal for an n-th gate line includes an overlap period that overlaps a turn-on level period of a gate signal for an (n-1)th gate line (par 0032 Fig 4 first half of turn-on level period of GL2 comprises an overlap period that overlaps a turn-on level period of GL1; gate lines are driven such that an earlier half period during which the gate-on voltage VON is applied to GLn is overlapped with a later half period during which the gate-on voltage is applied to GL(n-1)), and a non-overlap period that does not overlap the turn-on level period of the gate signal for the (n-1)th gate line (par 0032 Fig 4 second half of turn-on level period of GL2 comprises a non-overlap period that does not overlap a turn-on level period of GL1), and 
wherein the level shifter modulates a pulse width of a clock signal (Fig 4 par 0050 the level shifter modulates at least the pulse width of CPV2) corresponding to the gate signal for the n-th gate line among the plurality of clock signals (Fig 4 par 0050 pulse width of CPV2 corresponding to GLj+1 is modulated), such that a magnitude of the gate signal for the n-th gate line in the non-overlap period is smaller than a magnitude of the gate signal for the n-th gate line in the overlap period (see annotated Fig 4 excerpt at Claim 1 paragraphs, a magnitude of the gate signal for the GLj+1 gate line in the non-overlap [NOL] period is smaller than a magnitude of the gate signal for the GLj+1 gate line in the overlap [OL] period).
However, Pyun appears not to expressly teach a data driving circuit configured to supply image data and fake data to the plurality of data lines.
Nitta teaches a similar display device with overlapping gate line drive with the data driving circuit configured to supply image data and fake data to the plurality of data lines (Figs. 4 and 5 par 0081 the image based on the video data is generated in the pixel array in the former half (the first field) of the frame period, and the image formed in the first field is masked, in a sense, by the blanking data in the latter half (the second field)).
It would have been obvious to one of ordinary skill in the art to modify the display device of Pyun to include the fake data insertion of Nitta because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the display device of Pyun as modified by the fake data insertion of Nitta can yield a predictable result of reducing the blurring of animated images generated on the screen (Nitta par 0091). Thus, a person of ordinary skill would have appreciated including in the display device of Pyun the ability to use the fake data insertion of Nitta since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 12, Pyun as modified teaches the method of claim 11, wherein the level shifter modulates a pulse width of a clock signal of the plurality of clock signals when a pulse width of the second reference signal is equal to or greater than a predetermined reference pulse width (Pyun Fig 4 par 0050 CS3 is a predetermined pulse width, and when the second reference signal CPV1 pulse width is adjusted by the reference signal generation circuit to CS4 (greater than CS3), the level shifter modulates the pulse width of the clock signal, Fig 5D par 0058).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pyun et al. (U.S. Patent Application 20130201174 A1, hereinafter “Pyun”) in view of Nitta et al. (U.S. Patent Application Publication 20060176261 A1, hereinafter “Nitta”) and further in view of Takada et al. (U.S. Patent Application Publication 20040183792 A1, hereinafter “Takada”).

Regarding Claim 14, Pyun as modified teaches the method of claim 11. However, Pyun as modified appears not to expressly teach wherein the fake data is supplied to the plurality of data lines before a gate signal for an (n+1)th gate line is supplied and after the gate signal for an n-th gate line is supplied.
Takada teaches a data driving circuit (Fig 1 103 par 0027) configured to supply image data (par 0027 tone voltage) and fake data (par 0033 blanking data) to a plurality of data lines (par 0027);
wherein the fake data is supplied to the plurality of data lines before a gate signal for an (n+1)th gate line is supplied and after a gate signal for an n-th gate line is supplied (e.g. Fig 5 par 0047 the date driver supplies black data to the data lines before G5 and after G4).
It would have been obvious to one of ordinary skill in the art to modify the display device of Pyun/Nitta to include the fake data insertion timing of Takada because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the display device of Pyun/Nitta as modified by the fake data insertion timing of Takada can yield a predictable result of reducing the blurring of animated images (Takada par 0042). Thus, a person of ordinary skill would have appreciated including in the display device of Pyun/Nitta the ability to use the fake data insertion timing of Takada since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 4, 5, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pyun et al. (U.S. Patent Application 20130201174 A1, hereinafter “Pyun”) in view of Takada et al. (U.S. Patent Application Publication 20040183792 A1, hereinafter “Takada”).

Regarding Claim 4, Pyun teaches a display device (par 0025 Fig 1 display 100), comprising: 
an organic light emitting diode (OLED) display panel (par 0025 Fig 1 display panel 110) including a plurality of data lines (par 0026 Fig 1 data lines DL1-DLm), a plurality of gate lines (par 0026 Fig 1 gate lines GL1-GLn), and a plurality of sub pixels (par 0025 Fig 1 sub-pixels PX); 
a data driving circuit (par 0025 Fig 1 data driver 130) configured to supply image data
a level shifter (par 0025 Fig 1 level shifter 142) configured to supply a plurality of clock signals par 0030 Fig 1 supplies CKV1, CKV2 to gate driver 144); and 
a gate driving circuit (par 0025 Fig 1 gate driver 144) configured to supply gate signals to a plurality of gate lines (par 0031) based on the plurality of clock signals (par 0031 gate driver 144 drives the gate lines GL1 to GLn in response to the second control signal CONT2 from the timing controller 120 and the first and second clock signals CKV1 and CKV2 from the level shifter 140), 
wherein a turn-on level period of the gate signal for the n-th gate line includes an overlap period that overlaps a turn-on level period of a gate signal for an (n-1)th gate line (par 0032 Fig 4 first half of turn-on level period of GL2 comprises an overlap period that overlaps a turn-on level period of GL1; gate lines are driven such that an earlier half period during which the gate-on voltage VON is applied to GLn is overlapped with a later half period during which the gate-on voltage is applied to GL(n-1)), and a non-overlap period that does not overlap the turn-on level period of the gate signal for the (n-1)th gate line (n-1)th gate line (par 0032 Fig 4 second half of turn-on level period of GL2 comprises a non-overlap period that does not overlap a turn-on level period of GL1).
However, Pyun appears not to expressly teach a data driving circuit configured to supply image data and fake data to a plurality of data lines;
wherein the data driving circuit supplies the fake data to the plurality of data lines before a gate signal for an (n+1)th gate line is supplied and after a gate signal for an n-th gate line is supplied.
Takada teaches a data driving circuit (Fig 1 103 par 0027) configured to supply image data (par 0027 tone voltage) and fake data (par 0033 blanking data) to a plurality of data lines (par 0027);
wherein the data driving circuit supplies the fake data to the plurality of data lines before a gate signal for an (n+1)th gate line is supplied and after a gate signal for an n-th gate line is supplied (e.g. Fig 5 par 0047 the date driver supplies black data to the data lines before G5 and after G4).
It would have been obvious to one of ordinary skill in the art to modify the display device of Pyun to include the fake data insertion timing of Takada because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the display device of Pyun as modified by the fake data insertion timing of Takada can yield a predictable result of reducing the blurring of animated images (Takada par 0042). Thus, a person of ordinary skill would have appreciated including in the display device of Pyun the ability to use the fake data insertion timing of Takada since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 5, Pyun as modified teaches the display device of claim 4, wherein a precharge operation for sub pixels arranged in a sub pixel row corresponding to the (n+1)th gate line is performed in a non-overlap period of the gate signal for the (n+1)th gate line (Pyun par 0032).

Regarding Claim 8, Pyun as modified teaches the display device of claim 4, wherein the fake data insertion operation is performed based on one sub pixel row or a plurality of sub pixel rows (Takada e.g. Fig 5 par 0047 the date driver supplies black data to the data lines before G5 and after G4 to a plurality of rows), and wherein the fake data is concurrently supplied to sub pixels rows of the plurality of sub pixel rows that have already passed an emission period (Takada e.g. Fig 5 par 0047 the date driver supplies black data to the data lines before G5 and after G4 to a plurality of rows after their emission periods).

Regarding Claim 9, Pyun as modified teaches the display device of claim 4, further comprising: 
a reference signal generation circuit (Pyun Fig 4 par 0030 reference signal CPV1, CPV2 generation portion of timing controller 120) configured to supply the level shifter with a first reference signal (Pyun par 0033 first gate pulse signal CPV2) and a second reference signal (Pyun par 0033 second gate pulse signal CPV1) for generating the plurality of clock signals (Pyun par 0033 after receiving a first gate pulse signal CPV2 and a second gate pulse signal CPV1 from the reference signal CPV2, CPV1 generation portion of timing controller 120, level shifter 142 outputs a first gate clock signal CKV2 and a second gate clock signal CKV1), or supply the level shifter with the first reference signal, the second reference signal, and a clock select signal for generating the plurality of clock signals.

Regarding Claim 10, Pyun as modified teaches the display device of claim 9, wherein the level shifter modulates the pulse width of a clock signal of the plurality of clock signals when the pulse width of the second reference signal is equal to or greater than a predetermined reference pulse width (Pyun Fig 4 par 0050 CS3 is a predetermined pulse width, and when the second reference signal CPV1 pulse width is adjusted by the reference signal generation circuit to CS4 (greater than CS3), the level shifter modulates the pulse width of the clock signal, Fig 5D par 0058), or when the clock select signal is supplied to the level shifter.

Allowable Subject Matter
Claims 3, 6, 7, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 3:
While closest prior art Pyun (20130201174 A1) and Nitta (A1) teach portions of the limitations of Claim 3, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 3, namely "wherein the reference signal generation circuit supplies a clock select signal to the level shifter, and the level shifter modulates the pulse width of the clock signal in response to the clock select signal being supplied to the level shifter" in combination with all other limitations of the claim and claims on which the claim depends.

Claim 6:
While closest prior art Pyun (20130201174 A1) and Nitta (20060176261 A1) teach portions of the limitations of Claim 6, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 6, namely "wherein the gate driving circuit retains a magnitude of the gate signal for the n-th gate line in the non-overlap period to be smaller than a magnitude of the gate signal for the n-th gate line in the overlap period" in combination with all other limitations of the claim and claims on which the claim depends.

Claim 7 would be allowable at least dependent on the allowability of Claim 6 on which it depends.

Claim 13:
While closest prior art Pyun (20130201174 A1) and Nitta (20060176261 A1) teach portions of the limitations of Claim 13, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 13, namely "supplying a clock select signal to the level shifter, wherein the level shifter modulates a pulse width of a clock signal of the plurality of clock signals in response to the clock select signal being supplied to the level shifter" in combination with all other limitations of the claim and claims on which the claim depends.

Claim 15:
While closest prior art Pyun (20130201174 A1) and Nitta (20060176261 A1) teach portions of the limitations of Claim 15, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 15, namely "wherein a magnitude of a gate-source voltage of a driving transistor of a sub pixel in a sub pixel row corresponding to the n-th gate line in the non-overlap period is the same as or similar to that in the overlap period" in combination with all other limitations of the claim and claims on which the claim depends.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624